DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 10 17 in the reply filed on August 18, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 1, 2020 and January 21, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 10 and 16 are objected to because of the following informalities:
Claim 10 requires punctuation in the “wherein” clause of the claim to make the claim more readily readable.  The “wherein” clause of Claim 10 should be amended to read “wherein the storage device is one of: a component part of the roll stand; and positioned relative to the roll stand in such a way that the two rolls can be transferred from the roll stand into the storage device and from the storage device into the roll stand.
Claim 16 is objected to because the middle portion of the third line of the claim currently doesn’t make sense.  The line currently reads, “single measuring device during transfer one of from the roll stand into a roll changing carriage,”.  Emphasis added.  Examiner suggests amending the line to read “single measuring device during transfer .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,685,390 to Pav et al., hereinafter PAV.
Regarding Claim 10, PAV discloses a storage device (25 in Fig. 1; col. 7, line 47-48) for two rolls of a same type (11 and 12 in Fig. 1; col. 6, line 32) in a roll stand (1 in Fig. 1; col. 6, line 24), comprising:
at least one measuring system (52 and 53 in Fig. 1; col. 11, line 49-56) for detecting at least one of a temperature (sensor 52 in Fig. 1 measures temperature; col. 11, line 53) of the two rolls individually and independently of one another (col. 12, line 11-17 disclose sensors 52 are positioned adjacent each of the rolls), at least at predefined detection positions, as viewed in a direction of roll axes of the two rolls (col. 11, line 49 through col. 12, line 17 disclose sensors 52 are positioned adjacent each roll such that they move along track 53 to measure temperature of the roll along the axial direction of the roll);
wherein the storage device is one of a component part of the roll stand (Fig. 1 shows guide member 6 connecting roll stand 1 with transporting unit 25; col. 7, line 47-52) and positioned relative to the roll stand in such a way that the two rolls can be transferred from the roll stand into the storage device and from the storage device into the roll stand (col. 9, line 27 through col. 10, line 10).
Regarding Claim 14, PAV anticipates the storage device of Claim 10 as explained above.  PAV further discloses wherein, for each roll (11 and 12 in Fig. 1), the at least one measuring system has a single measuring device (52 in Fig. 1), the single measuring device adapted to detect the temperature and of a respective roll of the two rolls at all of the predefined detection positions, as viewed in the direction of the roll axes (col. 11, line 49-66 disclose sensor 52 measures temperature of different longitudinally aligned portions along the rolls).
Regarding Claim 15, PAV anticipates the storage device of Claim 14 as explained above.  PAV further discloses wherein the single measuring device (52 in Fig. 1) is arranged on a main body (sensor 52 is arranged on stand 1 through track 53; col 11, line 49-50) so as to be movable as viewed in the direction of the roll axes, the single measuring device adapted to be moved over an entire effective barrel length of the respective roll (Fig. 1 shows sensor 52 is moveable along track 53 in the roll axis direction along the entire barrel of the roll).
Regarding Claim 16, PAV anticipates the storage device of Claim 14 as explained above.  PAV further discloses wherein the single measuring device (52 in Fig. 1) is arranged in a fixed location on a main body of the storage device (the vertical location of sensor 52 is fixed on roll stand 1) so that the respective roll (11 and 12 in Fig. 1) is moved past the single measuring device during transfer from the roll stand into a roll changing carriage, and from the roll changing carriage to the roll stand (rolls 11 and 12 move past sensor 52 when the rolls are transferred from roll stand 1 to transporting unit 25).
Regarding Claim 17, PAV anticipates the storage device of Claim 10 as explained above.  PAV further discloses wherein there is a data link (M in Fig. 4) between the at least one measuring system (52 in Fig. 1) and an automation unit (48 in Fig. 4) that controls the roll stand, the at least one measuring system adapted to transmit at least one of the detected temperatures and the detected diameters automatically to the automation unit, the automation unit adapted to associate the at least one of the detected temperatures and the detected diameters with the predefined detection positions (col. 11, line 62 through col. 12, line 17).
Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Document No. JPH0377720A by Fukuzaki et al., hereinafter FUKUZAKI.  Citation of FUKUZAKI will be made to the European Patent Office Espacenet English machine translation accompanying this action.
Regarding Claim 10, FUKUZAKI discloses a storage device (Figs. 1 and 2; page 2, line 60-62) for two rolls of a same type (work rolls 3 and 5 in Figs. 1 and 2; page 2 lines 39 and 49) in a roll stand (1 in Fig. 2; page 3, line 106), comprising:
at least one measuring system (38 in Fig. 1; page 3, line 82) for detecting at least one of a temperature (thermometers 43 in Figs. 1 and 2; page 3, line 87) and a diameter of the two rolls individually and independently of one another (Fig. 1 shows a measurement system 38 for each work roll, 3 and 5), at least at predefined detection positions, as viewed in a direction of roll axes of the two rolls (Fig. 2 is a top plan view of Fig. 1, showing a plurality of thermometers 43 positioned along the roll axes);
wherein the storage device (2 in Figs. 1 and 2; page 2, line 74-75) is one of a component part of the roll stand and positioned relative to the roll stand in such a way that the two rolls can be transferred from the roll stand into the storage device and from the storage device into the roll stand (Fig. 2 shows carriage 2 adjacent roll stand 1 such that rolls 3 and 5 may be transferred to carriage 2).
Regarding Claim 11, FUKUZAKI anticipates the storage device of Claim 10 as explained above.  Fukuzaki further discloses the storage device (2 in Figs. 1 and 2) is designed as a roll changing carriage (2 in Figs. 1 and 2 is disclosed as a roll changing carriage.).
Regarding Claim 12, FUKUZAKI anticipates the storage device of Claim 11 as explained above.  FUKUZAKI further discloses wherein, for each roll (3 and 5 in Fig. 1), the at least one measuring system (38 in Fig. 1) has a plurality of measuring devices (43 in Figs. 1 and 2) that are fixed in location relative to a main body of the storage device (thermometers 43 are fixed to frame 40 of carriage 2; page 3, line 84), the at least one measuring system adapted to detect the at least one of the temperature and the diameter of a respective roll of the two rolls at one of the predefined detection positions (thermometers 43 are spaced apart in positions along frame 40 in Fig. 2), as viewed in the direction of the roll axes, by the plurality of measuring devices (thermometers 43 are positioned parallel with the roll axes of the rolls).
Regarding Claim 13, FUKUZAKI anticipates the storage device of Claim 11 as explained above.  FUKUZAKI further discloses wherein, for each roll (3 and 5 in Fig. 1), the at least one measuring system (38 in Figs.1 and 2) has a plurality of measuring devices (plurality of thermometers 43 in Fig. 2) that are movable relative to a main body of the storage device (thermometers 43 are supported by support device 30 that is movable relative to upper frame 9 as shown by the dotted lines in Fig. 1; page 2, line 74 through page 3, line 82), the at least one measuring system adapted to detect the at least one of the temperature and the diameter of a respective roll of the two rolls in a respective subsection (thermometers 43 are spaced along the roll axes to measured different subsections of the rolls as shown in Fig. 2), including in each case at least one of the predefined detection positions, as viewed in the direction of the roll axes, by the plurality of measuring devices (thermometers 43 are spaced along the roll axes in Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799